Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.1 Filed 09/07/21 Page 1 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
DETROIT DIVISION

KENNETH LOWMAN
19600 W. Mc Nichols
Detroit, Michigan 48219
313 220-1369

PLAINTIFF
Vs.
DEFENDANTS

GENERAL MOTORS CORPORATION
Resident Agent address:

30600 Telegraph Ste 2345
Bingham Farm Michigan 48025

JAMES WOODS — info unknown

UAW INTERNATIONAL
Resident agent address:
$712 E. Jefferson
Detroit, Michigan 48214
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.2 Filed 09/07/21 Page 2 of 10

THOMAS KURZYNIEC

4815 Shoreline Blvd

Waterford Mi, 48329
Ph: 248 242-0389

 

COMPLAINT AND JURY DEMAND

Comes now the Plaintiff, Kenneth Lowman through himself and makes
this demand for a trial by jury. There is no other civil action between
these parties arising out of this same transaction or occurrence as
alleged in this complaint, pending in this court, nor has any such action
been previously filed and dismissed after having been assigned to a
judge, nor do | know of any other civil action not between these
parties, arising out of the same occurrence as alleged in this complaint
that is either pending or was previously filed and dismissed,
transferred, or otherwise disposed of after having been assigned to a
judge in this court.

Comes now the Plaintiff, Kenneth Lowman, and hereby makes his
demand for a trial by jury.
Respectfully Submitted by Plaintiff
Kenneth Lowman

iCall, |
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.3 Filed 09/07/21 Page 3 of 10

Jurisdiction And Venue

The Plaintiff Kenneth Lowman, is a resident of the City of Detroit,
County of Wayne, and state of Michigan

The Defendant 1, is General Motors Corporation is a business licensed
to conduct business in the city of Detroit, County of Wayne, and State
of Michigan, with its resident agent's office in the City of Bingham
Farms, Michigan

The Defendant 2, is an individual James Woods aka Jim Woods

The Defendant 3 UAW International is doing business in the city of
Detroit, with its resident agent office in the city of Detroit

The Defendant 4 is an individual name Thomas Kurzyniec

The venue is proper in this County as the Defendants conducts
business in the County of Wayne.

General Allegations

1. Plaintiff was hired into General Motors in October 1979 and
worked up to around 2012.

2. Plaintiff states he was injured at work and took a sick leave
around 2012 rendering him totally disabled.

3. Plaintiff states in April 2015 he received a call from Fidelity
employee Terrance and was informed that he had to report back
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.4 Filed 09/07/21 Page 4 of 10

to work because General Motors had a job that met his
restrictions.

4. Plaintiff states he returned to work on April 22, 2015, and during
that time he went to medical quite often and after working nearly
two weeks, he took 3 or 4 days off.

5. Plaintiff states on May 6, 2015, he returned to work and was not
allowed to enter the plant and was told to contact management.

6. Plaintiff contacted Thomas Kurzyniec on May 6, 2015, who was
chairperson of local 653 who said he would look into the matter.

7. Plaintiff states Thomas Kurzyniec refused to write a grievance.

8. Plaintiff was told by Thomas Kurzyniec that management James
Wood aka Jim Woods sent out a certified letter and plaintiff did
not respond so he was terminated. Plaintiff continued throughout
the process telling Thomas, he never received a certified letter.

9. Plaintiff asked Thomas Kurzyniec many times if he would get a
copy and he continue to say he was working on it.

10. Plaintiff states he asked chairperson of local 653 Thomas
Kurzyniec in June, 2015 and in July 2015, again to write a
grievance and he again refused to write a grievance.
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.5 Filed 09/07/21 Page 5 of 10

11. Plaintiff states he call the local union 653 and explained his
situation and later met with Randy August 19, 2015, and Randy
wrote the grievance. Plaintiff had asked to be able to return back
to work only after being absent for 3 or 4 days from the date of
termination of May 6, 2015 and be made whole.

12. Plaintiff states on September 7,2015, the grievance was
denied by General Motors management and signed by James
Woods aka Jim Woods. He stated the grievance lacked merits and
was denied.

13. After months of Plaintiff calling Thomas Kurzyniec and local
653, in September of 2015 Plaintiff met with Thomas at union hall
around September 10, 2015. It was at that time during the
meeting chairperson Thomas Kurzyniec handed plaintiff a copy of
a document showing plaintiff was terminated July 21, 2015.

14. Plaintiff states he asked for a copy of the certified letter and
plaintiff states Thomas stated James Woods aka Jim Woods said
he don’t have to give it to you.

15: Plaintiff states after over one year with no results, plaintiff
was contacted by chairperson Thomas Kurzyniec and was
informed he would not be able to return back to work but offered
plaintiff the option to retire under a mutual agreement. In
December 2016, plaintiff executed a document where he

oN
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.6 Filed 09/07/21 Page 6 of 10

expressed, in writing to retire under the General Motors hourly-
rate Employee Pension Plan, mainly because the union did not act
in his best interest and was told by Thomas there were no other
options to allow him to return back to work only after being
absent for 3 or 4 days.

16. Plaintiff state he never received his Pension funds in 2017.

17. Plaintiff states in February of 2019, he contacted Regional 1
and UAW International. A meeting took place with chairperson
Thomas Kurzyniec who was then working at Regional 1, and Barry
Campbell representative from UAW International.

18. Plaintiff states he asked Barry Campbell to get General
Motors to produce the certified letter that their employee James
Woods aka Jim Woods stated he sent.

19. Plaintiff states thereafter about 10 days later, plaintiff was
contacted by Thomas Kurzyniec who was now at Regional 1, and
informed plaintiff that no notice was ever send.

20. Plaintiff states after that conversation, plaintiff asked to be
made whole and to return back to work.

21. Plaintiff states he contacted Uaw official by way of certified
letters asking that Thomas Kurzyniec be removed from handling
any of his affairs because he was a conflict of interest.
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.7 Filed 09/07/21 Page 7 of 10

22. Plaintiff states Thomas Kurzyniec continued to handle his
affair and plaintiff appealed the decision and it was denied based
on Thomas Kurzyniec false statements — v — documented evidence
by plaintiff.

Fraud

1. General Motors employee James Wood aka Jim Woods who
worked in labor relations signature is on a fraudulent document
that stated employee was terminated July 21, 2015.

2. General Motors employee James Woods aka Jim Woods
committed fraud giving a uaw official a fraudulent document
knowing he never sent the plaintiff a certified letter terminating
plaintiff.

3. General Motors employee James Wood aka Jim Woods denied the
plaintiff request by way of a grievance No C19734) in which the
plaintiff asked to return to work and be made whole.

4, General Motors employee James Wood aka Jim Woods
committed perjury when he signed the grievance dated
September 7, 2015, stating it lacked merits, knowing he never
sent a certified letter to plaintiff's home.

5. Plaintiff state around July 2019, plaintiff applied for his pension,
and it was approved, and all documents were completed. Plaintiff
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.8 Filed 09/07/21 Page 8 of 10

states he contacted Fidelity every month inquiring about when he
would receive his payments.

6. Plaintiff states he contacted Fidelity in December 2019 and was
told by a representative he cancelled his own pension application;
in which plaintiff informed Fidelity representative he did not do.
Plaintiff was told an investigation would take place as all calls
were recorded.

7. Plaintiff state in January 2020 he contacted Fidelity inquiring
about his pension and was told by Fidelity representative it was
not him that cancelled his pension but refuse to give details.

8. Plaintiff state that UAW official Thomas Kurzyniec gave him a
fraudulent document on or around September 10, 2015, which
caused him to lose his job and Thomas deception mislead and
hide the truth.

9. Plaintiff states he was violated of his rights under the Agreement
between the UAW and General Motors parg (111) b states: in
short: Employee who fail to report for work within three working
days after the date of expiration of the leave, shall be considered
as having voluntarily quit unless they have a satisfactory reason.
Management will send clear written notification to such
employee last known address, that their seniority has been
broken and that it can be reinstated. A copy of such management
notification will be furnished promptly to the chairperson of the
shop committee. If such employee complies with the conditions
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.9 Filed 09/07/21 Page 9 of 10

set forth in the notification, their seniority will be reinstated.
Plaintiff last day worked was April 28, 2015, and plaintiff states he
never received a 3 day notice.

10. Plaintiff state he sent copies of the fraudulent document
and letters asking that Thomas Kurzyniec be removed from any
action because he was a conflict of interest. Letters were sent
certified mail to local 653 President Michael Warchuck, assistant
director UAW Regional 1 James Harris, VAW International
Headquarter official President International Union Gary Jones,
and Vice President UAW Terry Dittes , and others.

11. Plaintiff states that the UAW had a fiduciary responsibility to
act in the best interest of its member and did not do so.

12. Plaintiff states a meeting took place in February, 2019 and
plaintiff was offered his retirement package again. Plaintiff again
asked to be made whole and to return back to work.

13. Plaintiff states documents he received have different dates.

14. Plaintiff state in October 2019 that Thomas Kurzyniec lied
during an appeal with the UAW International Executive Board
Hearing which resulted in a favorable decision in Thomas favor,
which was tainted by fraud, deception, and collusion with
management.
Case 2:21-cv-12080-LVP-KGA ECF No. 1, PagelD.10 Filed 09/07/21 Page 10 of 10

15. Plaintiff states he never agreed to a grievance settlement in
April of 2017.

16. There is a medical document in plaintiff medical file dated
April 14, 2015, that states no restrictions and signed by medical
staff.

As a direct and proximate result of Defendants wrongful acts and
omissions, Plaintiff has sustained injuries and damages including but
not limited to, loss of earning capacity, loss of career and opportunities,
mental anguish, physical and emotional distress, humiliation and
embarrassment, loss of the ordinary pleasures of everyday life.

Wherefore, the Plaintiff respectfully prays this honorable Court grant
the following relief:

The Plaintiff be made whole and paid all entitlements from the date in
which the fraud was committed, punitive damages and such other relief
as this Honorable Court deems just and equitable.

Respectfully Submitted,
By: Kenneth Lowman
Jannah onan :
Dated September 6, 2021

Kenneth Lowman
19600 W. W. Mc Nichols

Detroit, Michigan 48219
313 220-1369
kenlow77@yahoo.com
